DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claim 13 is objected to because of the following informalities:  It depends from itself, i.e., “13. (new) The method of claim 13…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) responsive to receiving the data indicative of the leader trade, (ii) generating a bunched order, the bunched order comprising (a) the information indicative of the leader trade and (b) information indicative of a sub-account trade, the sub-account associated with a user account, and the information indicative of the sub-account trade comprising (i) an instruction to buy or sell that matches the instruction to buy or sell in the data indicative of the leader trade, (ii) the symbol, (iii) a quantity based at least in part on the quantity in the data indicative of the leader trade, and (iv) the price; resolving the bunched order, wherein resolving the bunched order comprises (i) determining a quantity and a price attributable to the leader trade and a quantity and a price attributable to the sub-account trade and (ii) generating a resolved ledger that comprises the quantity and the price attributable to the leader trade and the quantity and the price attributable to the sub-account trade.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for bunched order processing where bunched orders constitute improved block orders wherein all individual sub-accounts in the block order have undergone required pre-trade risk assessments.   The mere nominal recitation of a bunched order messenger FIX server , an order router FIX client, a bunched order trading core, a bunched order user interface do not take the claim out of the methods of organizing human activity grouping. The mere nominal recitation of a bunched order system, a user interface, order router of claim 2 and the order router, bunched order system user interface of claim 14 do not take the claims out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of receiving  data indicative of user accounts, of a leader trade…; transmitting the data indicative of user accounts and data indicative of the leader trade; transmitting the bunched order;  receiving data confirming fulfillment of an order…; transmitting the data confirming fulfillment of an order…; 
The additional elements of a generating a bunched order, resolving the bunched order, generating a resolved ledger and displaying a user interface are recited at a high-level or generality (i.e., as a generic server,  and router performing a generic computer functions of receiving and transmitting data, generating a bunched order, resolving a bunched order and displaying data) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount 
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the bunched order messenger FIX server and the order router FIX client, user interface, and bunched order system are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and displaying limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  Furthermore, the FIX servers, and  FIX client  are part of the FIX (Financial Information Exchange) protocol which is a vendor-neutral electronic communications protocol for the international real-time exchange of securities transaction information and is a well-understood, routine and conventional protocol used in financial trading. 
See the attached publications:
 “Financial Information Exchange (FIX)” definition, Investopedia, Sept. 25, 2017;

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-19 is/are ineligible.

	Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (US 2014/0089161) in view of  Waelbroeck et al. (US 2004/0210511). 
	Re-claim 1: Robbins disclose:
	receiving, at a bunched order messenger FIX server (Trading Gateway receives order via a Fix connection, see Fig. 1 and 3B) , data indicative of user accounts comprising at least user information and user fund information (transmission of order data via a FIX pathway into trading gateway.[0035]; The present invention… allows multiple traders to follow a lead trader by executing a single transaction in a block containing both the leader and follower trading accounts…[0016]; Fig. 5);
Although Robbins disclose a leader/follower (LF) routing means 52, which forwards data packets between the trading application, storage device, and trading gateway which ultimately administers and executes the trade orders, and a FIX connection to trading Gateway, see Fig. 3B step 1b. FIX protocol [0025], FIX pathway into trading gateway [0035], [0043]  Robbins fails to explicitly disclose that the Leader/Follower (LF) routing means 52 is an “order router FIX client.”   Waelbroeck disclose FIX network, Financial Information exchange server (FIX Server and communication with fix client [0021], [0073], [0086], Fix protocol [0330]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins to explicitly disclose that the order routing means disclosed in Robbins is an order router FIX client as taught by Waelbroeck in order to use FIX protocol allowing for trading firms to transact in a cost-efficient, electronic and timely manner. 
	
Robbins in view of Waelbroeck disclose the messenger “FIX” server and order router “FIX” client as addressed above, Robbins further disclose:
transmitting, from the bunched order messenger server and to a bunched order trading core, the data indicative of user accounts (Fig. 5- Leader makes trade in account 123 (Leader has followers in accounts 456 and 789), creation of new trade in block account that contains 123,456,789 and transmits data to exchange via trading Gateway); Fig. 1;  
receiving, at the bunched order messenger server and from the order router client, data indicative of a leader trade (Waelbroeck discloses order router FIX client as stated above), Robbins disclose Fig. 1 showing centralized server receiving trade data from LF Trade Routing service 52), data indicative of a leader trade, the data indicative of the leader trade comprising (i) an instruction to buy or sell, (ii) a symbol, (iii) a quantity, and (iv) a price (lead trader may place a buy order for 10,000 shares of a particular stock, which order will be filled at a specific price, say $10 per share.-[0005]);   
leader/follower trade routing means 52, which forwards data packets between centralized server and trading gateway-Fig. 1 and [0027]); 
responsive to receiving the data indicative of the leader trade, (i) transmitting, by the bunched order trading core and for display at a bunched order user interface, data indicative of the leader trade and (ii) generating a bunched order, the bunched order comprising (a) the information indicative of the leader trade and (b) information indicative of a sub-account trade, the sub-account associated with a user account, and the information indicative of the sub-account trade comprising (i) an instruction to buy or sell that matches the instruction to buy or sell in the data indicative of the leader trade, (ii) the symbol, (iii) a quantity based at least in part on the quantity in the data indicative of the leader trade, and (iv) the price (leader trade information transmitted via FIX pathway into trading gateway 60. Order is then routed into leader/follower service working in conjunction with allocations database, which includes information for all followers who registered with leader/follower service. “The proprietary logic embedded in the leader/follower service 53 aggregates the lead trader’s original order with all follower orders to enable the placing of a single block order for the entire trade.”- [0035]; instructions to buy or sell, symbol, quantity, price-[0005]; Fig. 3B; Allocation Leader/Follower information is broadcast to LF Trade Sync Applications Clients are Running-see Fig. 6).  
Although Robbins disclose transmitting the bunched order in Fig. 5 (New Trade (Block Trade) is sent to exchange, broker or dealer via trading gateway), Robbins  in Fig.1 item 60,  but fail to specifically disclose a bunch order FIX Client and transmitting, from the bunched order FIX client and to an order router FIX server.  Waelbroeck however, disclose transmitting, by block order to block order FIX client-see [0086] and Fig. 4 item 450 and transmitting the bunched order from FIX client to an order router FIX server in [0021] see FIX Protocol-[0022]; FIX Connectivity [0049]; FIX Server [0073]  and Fig.4 . It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Robbins to specifically disclose a “FIX” client and “FIX” order router Server as taught by Waelbroeck in order to use a trade facilitation system connected to participant through a communication network and a financial information exchange network such as a FIX Network and a Financial Information Exchange Server providing connectivity to back-office system and client order management systems (Waelbroeck, [0021])..
	
Waelbroeck disclose a bunched order FIX client and order router FIX server as indicated above.  
Robbins further disclose:
 receiving data confirming fulfillment of an order associated with the bunched order, wherein the data confirming fulfillment of an order associated with the bunched order comprises (i) the symbol, (ii) a quantity, and (iii) a price; 
 42216287v1transmitting, the data confirming fulfillment of an order associated with the bunched order; 
 (processing of the block trade, exchange fills order, allocation is communicated back to trading gateway which then routes this information back to leader/follower service.  Leader/Follower service updates the audit trail by communicating with database and showing allocations across the leader and followers. The leader/follower application allows lead trader to verify trade has been executed and filled and confirms the price of trade order-see [0034]-[0038]);
  transmitting, by the  bunched order trading core and for display at the  bunched order user interface, data indicative of the resolved ledger (audit trail data [0030] and showing allocations across the leader and followers [0037], Fig.4); 
transmitting, by the bunched order trading core and to (i) an executing broker and (ii) a clearing broker, the data indicative of the resolved ledger (audit trail data [0030] and showing allocations across the leader and followers [0037], Fig.4); 
transmitting, from the bunched order trading core and to the  bunched order FIX client, the data indicative of the resolved ledger; 
transmitting, from the  bunched order FIX client and to the order router server, the data indicative of the resolved ledger;

and transmitting, from the bunched order messenger server and to the order router, the data indicative of the resolved ledger. 
Robbins disclose (audit trail data [0030] and showing allocations across the leader and followers [0037], Fig.4).  The FIX server, client and order router, “FIX protocol” are taught by Waelbroeck –see rejection above.

Re-Claim 2. Robbins disclose:
 receiving, at a bunched order system, and from an order router, data indicative of user accounts comprising at least user information and user fund information; receiving, at the bunched order system and from the order router, data indicative of a leader trade; responsive to receiving the data indicative of the leader trade, (i) outputting, by the bunched order system and for display at an associated user interface, data indicative of the leader trade and (ii) generating a bunched order; 
transmitting, by the bunched order system and to the order router, the bunched order for (i) risk assessment and (ii) trade execution by the order router;  
42216287v1receiving, at the bunched order system and from the order router, data confirming fulfillment of an order associated with the bunched order; 
resolving, by the bunched order system and based on the data confirming fulfillment of an order associated with the bunched order, the bunched order.  (transmission of order data via a FIX pathway into trading gateway.[0035]; The present invention… allows multiple traders to follow a lead trader by executing a single transaction in a block containing both the leader and follower trading accounts…[0016]; Fig. 5;  processing of the block trade, exchange fills order, allocation is communicated back to trading gateway which then routes this information back to leader/follower service.  Leader/Follower service updates the audit trail by communicating with database and showing allocations across the leader and followers. The leader/follower application allows lead trader to verify trade has been executed and filled and confirms the price of trade order-see [0034]-[0038]).

Re-Claim 3. Robbins disclose:
wherein the data indicative of the leader trade comprises (i) an instruction to buy or sell, (ii) a symbol, (iii) a quantity, and (iv) a price.  (lead trader may place a buy order for 10,000 shares of a particular stock, which order will be filled at a specific price, say $10 per share.-[0005]).  
Re-claim 4. Robbins disclose wherein the bunched order comprises (a) the information indicative of the leader trade and (b) information indicative of a sub-account trade, the sub- account associated with a user account.  (Fig. 5- Leader makes trade in account 123 (Leader has followers in accounts 456 and 789), creation of new trade in block account that contains 123,456,789 and transmits data to exchange via trading Gateway); Fig. 1;  information on leader and flower trading accounts [0016]).
Re-claim 5. Robbins disclose wherein the information indicative of the sub-account trade comprises (i) an instruction to buy or sell that matches the instruction to (Follower orders are paired with leader trade orders and executed as a single order into a block account [0030]; lead trader may place a buy order for 10,000 shares of a particular stock, which order will be filled at a specific price, say $10 per share.-[0005]).  

Re-claim 6. Robbins disclose wherein the data confirming fulfillment of an order associated with the bunched order comprises (i) the symbol, (ii) a quantity, and (iii) a price.  (Order confirmation includes allocations and price [0037]).

Re-claim 7. Robbins disclose wherein resolving the bunched order comprises (i) determining, based at least in part on the data confirming fulfillment of the order associated with the bunched order, a quantity and a price attributable to the leader trade and a quantity and a price attributable to the sub-account trade.  (Order confirmation includes allocations and price [0037]; Fig. 5).

Re-claim 8. Robbins disclose wherein resolving the bunched order further comprises generating a resolved ledger that comprises the quantity and the price attributable to the leader trade and the quantity and the price attributable to the sub-account trade.  (audit trail [0030]).

Re-claim 9. Robbins disclose responsive to generating the resolved ledger, (i) outputting, by the bunched order system and for display at the user interface, data 42216287v1indicative of the resolved ledger, (ii) transmitting, by the bunched order system and to (a) an executing broker and/or (b) a clearing broker, the data indicative of the resolved ledger, and (iii) transmitting, from the bunched order system and to the order router, the data indicative of the resolved ledger. (Fig. 4 shows audit trail data stored in allocations database and confirmation of fill message is transmitted to a trading gateway and order information is reported via Gateway to front end application). 

Re-claim 10. Robbins disclose responsive to generating the resolved ledger, outputting, by the bunched order system and for display at the user interface, data indicative of the resolved ledger. ( The system and method also maintains an audit trail, which is accessible by the administrator of the front-end application, and which includes information that all lots have been allocated with account information and average price information-[0043]; communicate audit trail information –[0032], Fig. 2). 

Re-claim 11. Robbins disclose responsive to generating the resolved ledger, transmitting, by the bunched order system and to (i) an executing broker and/or (ii) a clearing broker, the data indicative of the resolved ledger. ( The system and method also maintains an audit trail, which is accessible by the administrator of the front-end application, and which includes information that all lots have been allocated with account information and average price information-[0043]; communicate audit trail information –[0032], Fig. 2). 
Re-claim 12. Robbins disclose  responsive to generating the resolved ledger, transmitting, from the bunched order system and to the order router, the data indicative of the resolved ledger. ( The system and method also maintains an audit trail, which is accessible by the administrator of the front-end application, and which includes information that all lots have been allocated with account information and average price information-[0043]; communicate audit trail information –[0032], Fig. 2).
Re-claim 13. Robbins disclose evaluating, using the user information and the user fund information, each of the user accounts; and determining whether the user accounts meets predetermined risk criteria to participate in the leader trade. Evaluating risk –[0034] and Fig. 1.
Claims 14-17 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale.
Claim 18 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.
Claim 19 has similar limitations found in claim 11 above, and therefore is rejected by the same art and rationale.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ciprian. “Fix Protocol-the Future of Trading,” Cognizant Softvision.com, Oct. 23, 2018.-cited for disclosing that a FIX session has two elements which allow that exchange to be made: a server, which listens to incoming connections, and a client, which initiates the connection. Every trading program installed usually contains a FIX Client, which connects to a FIX server ran by a broker.
	“National Exam Risk Alert” Office of Compliance Inspections and Examinations. Sept. 29, 2011.-cited for its reference to Master and Sub-account trading models and risk associated with such models. 
US 2016/0055580 (Fox) –cited for portfolio synchronization, leader/follower trades, displaying data indicative of leader trade-[0463] and “A follower provides a lead trader identification which his used to retrieve a lead trader portfolio for display to the Follower”-see Abstract; [0040].
US 2008/0281750 (Toffey et al.)-cited for execution of block trades and sub-account allocations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/
Primary Examiner, Art Unit 3694